PER CURIAM.
Because the notice of appeal in this case was not timely filed, we are constrained to dismiss the appeal for lack of jurisdiction. However, inasmuch as it appears that the untimely filing was attributable to erroneous information appearing on the clerk’s electronic docket and public website concerning the date of rendition of the trial court’s order, this disposition is without prejudice to appellant’s right to seek to have the judgment set aside and reentered by the trial court pursuant to Florida Rule of Civil Procedure 1.540(a). See generally Pompi v. City of Jacksonville, 872 So.2d 931 (Fla. 1st DCA 2004).
ALLEN, PADOVANO and BROWNING, JJ., concur.